DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2020 is being considered by the examiner.

Claim Objections
Claim 4, 12 and 17 are objected to because of the following informalities:  
In claim 4, line 4, where it says “mode to allow a chain of activation…” should be --mode allows a chain of activation…--.  
In claim 12, lines 3-4, where it says “mode to allow a chain of activation…” should be –mode allows a chain of activation…--.  
In claim 17, line 2, where it says “before triggering the trigger circuit triggers…” should be --before the trigger circuit triggers…--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the comparison circuit" in lines 1-2.  
Claim 13 recites the limitation "the DMA channel" in line 1.
Claim 14 recites the limitation "the conditional DMA channel activation…" in line 1.
There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherman et al. (US 2012/0158096).
With respect claim 1, Sherman teaches a look-up table constructed and arranged to store elements of an activation profile (see paragraphs 53 and 55; LUTs 522 and 524 store activated/selected set of data); and
 a trigger circuit that controls a DMA transaction according to the activation profile of the look-up table (see paragraphs 55-57; DMA controller triggers DMA channel to copy/transfer data from one location of memory to another based on the activated/set of data in LUTs).

With respect claim 5, Sherman teaches wherein the trigger circuit activates a DMA channel or links to another CDCA channel (see paragraphs 57 and 59; a channel is triggered), wherein the DMA channel is triggered to execute a copy operation from a peripheral device to a random access memory (RAM) (see paragraph 59, when the channel is triggers a block of data is copied), and the CDCA channel defines an action corresponding to the activation profile in the look-up table (see paragraphs 55-57; DMA controller triggers DMA channel to copy/transfer data from one location of memory to another based on the activated/set of data in LUTs).

With respect claim 6, Sherman teaches wherein the conditional DMA channel activation system operates according to the look-up table in a software mode or a triggered mode (see polarographs 55-57; triggered mode).

With respect claim 7, Sherman teaches wherein the triggered mode includes one of an event mode, a timer mode, or a linked mode (see paragraphs 55-57; timer).

With respect claim 9, Sherman teaches herein the look-up table comprises a set of fields for data entry inputs including one or more of an entry field, a domain identification field, a DMA CDCA trigger field, an address field, a mask field, a result operand field, an operation field, a DMA channel trigger field, and a conditional DMA Channel trigger field (see paragraphs 55-58; channel trigger).

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and if claim objection is overcome.

Claims 10-12, 16 and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter No prior art or combination of prior art teaches or suggest a look-up table constructed and arranged to store elements of an activation profile; a trigger circuit that controls a DMA transaction according to the activation profile of the look-up table; and a comparison circuit that performs a computer logic operation on a first operand and a second operand, at least the second operand stored at the look-up table, which permits a value in a memory location to be processed by the trigger circuit to trigger the DMA transaction as recited in claim 10; and reading, by a DMA controller, a memory location defined in a look-up table, the look-up table constructed and arranged to store elements of an activation profile; performing, by the DMA controller, a mask or logic operation with an operand stored in the look-up table; determining a match in response to comparing an operand modified by a mask value of the look-up table to a result operand of the look-up table; and triggering a channel defined in the activation profile or another read compare operation in the look-up table as recited in claim 18.
Sherman teaches wherein contents of the timer count register 542 are compared to the contents of the event timer compare register 544 and to the contents of the reset timer compare register 546. In accordance with an embodiment of the present invention, when the contents of the timer count register 542 and the event timer compare register 544 are equal, the timer 340 triggers both of the DMA channels 532 and 534 (as represented by dashed lines 547 and 548). Alternatively, the timer 340 can trigger the DMA channel 532 when the contents of the timer count register 542 and the event timer compare register 544 are equal (as represented by dashed line 547), and the DMA channel 532 (upon starting or completing a transfer) can in turn trigger the DMA channel 534 (see paragraph 57). 
However, Sherman does not teach a comparison circuit that performs a computer logic operation on a first operand and a second operand, at least the second operand stored at the look-up table, which permits a value in a memory location to be processed by the trigger circuit to trigger the DMA transaction as cited in claim 10; and determining a match in response to comparing an operand modified by a mask value of the look-up table to a result operand of the look-up table; and triggering a channel defined in the activation profile or another read compare operation in the look-up table as cited in claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US 2018/0088978). Li et al. teaches  responsive to the read/write DMA request, logic and/or features of DMA engine 114 may activate a DMA channel via ring bus 117 for a DMA transaction to host physical memory or storage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139